Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 03/01/2022 have been entered. Claims 1-3, 5, 7-13 and 16-20 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities: “represent side chains” and “represents a side chain” should be deleted.  Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5, 7-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 is rejected as being vague and indefinite when it recites "branched alkylene group having 1 to 20 carbon atoms”,  “branched alkenylene group having 2 to 20 carbon atoms” and “branched alkynylene group having 2 to 20 carbon atoms” because alkylene group having one carbon atom, alkenylene and alkynylene having two carbon atoms cannot be branched. Claims 2-3, 5, 7-13 and 16-20  are also rejected for depending from claim 1 thus inclusion of indefinite features.
Claim 1 is rejected as being vague and indefinite when it recites "A represents side chains represented by …” and “B represents side chains represented by…”. Because the recitations cause confusion. Side chain generally is a branched structure unit with respect to a main chain in a polymer. In the present claims, the groups A and B are polymerizable groups in the polymerizable compounds which form a main chain in the polymer made from the compounds. For the purpose of this office action, it is taken that the A and B are groups represented by the formulae as recited. Claims 2-3, 5, 7-13 and 16-20  are also rejected for depending from claim 1 thus inclusion of indefinite features.

Allowable Subject Matter
Claims 1-3, 5, 7-13 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action. The reason for the allowance is that the prior art of record 

Response to Arguments
Applicant's arguments filed on 03/01/2022 have been fully considered but they are moot in view of the new ground of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782